PER CURIAM.
Our review of the record reveals no evidence which justifies an award of punitive damages, see 17 Fla.Jur.2d Damages §§ 117, 121 (1980); the judgment under review shall therefore be reduced by the amount of those damages, $2,500, after remand. We conclude on the other hand that the $8,100 in compensatory damages (plus pre-judgment interest) is sustained by the record and that no harmful, preserved error, see Gould v. National Bank of Florida, 421 So.2d 798 (Fla. 3d DCA 1982); Keyes Co. v Rocky Graziani, Inc., 406 So.2d 100 (Fla. 3d DCA 1981), with respect to this issue has been demonstrated on appeal or cross-appeal. Accordingly, the judgment is otherwise affirmed.
Affirmed as modified.